FORET, Judge.
For the reasons stated in the companion case of Bertha J. McPherson et al. v. Catahoula Parish Police Jury, 358 So.2d 685 (La.App. 3 Cir., 1978 — Our Docket No. 6369), in which a separate decision has been rendered by us on this date, the judgment appealed herein is affirmed in part and remanded to the trial court for further proceedings.
Costs of this appeal are assessed one-half against the Police Jury, and one-half against the plaintiffs, collectively. Assessment of costs in the district court must await a final judgment there.
AFFIRMED IN PART, AND REMANDED FOR FURTHER PROCEEDINGS.
CULPEPPER, J., dissents for the reasons stated in his dissent in the companion case.